 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDWorcester Polytechnic Institute and Building and Ser-viceEmployees'InternationalUnion,Local 254,AFL-CIO. Case 1-CA-9590DECISIONSTATEMENT OF THE CASESeptember 17, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn May 28, 1974, Administrative Law Judge JoelA. Harmatz issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tions Boardadopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Worcester Polytechnic Insti-tute,Worcester,Massachusetts, its officers,agents,successors,and assigns, shall take the action set forthin the said recommended Order.1Chairman Miller concurs in the result,on the ground that the Respon-dent specifically asserted budgetary reasons as having caused thelayoff andthen refusedto supplyany information whatever when requested by theUnion tosupplysome"financial reports" to justify Respondent's assertedreasons.This arbitraryrefusal to provide any basis for intelligent discussionof Respondent's own explanationfor the layoffwas, in the Chairman's view,a sufficient impedimentto orderlygrievance processing to constitute an8(aX5) violation.But while concurring in the Administrative Law Judge'scareful abstinence from passing on the contractual issue which is now beforean arbitrator,the Chairman would also make clear that this decision shouldnot be construed as passing on the specificevidentiaryissue before thearbitrator-i.e.,whether the physical plant budgets and the subcontractingbudgets are (in whole or in what part,if any) relevant and necessary to adetermination of the issue now in arbitration.These detailed questions are,in the Chairman's view,best left to the judgment of the arbitrator,and theBoard ought not to interfere with his judgment.For these reasonsthe Chair-man would disavow fn.8 of the Administrative Law Judge's Decision and anyother comments of the Administrative Law Judge which might encroach onthe arbitrator's full authority to decide questions of relevance in the pendingproceeding.JOEL A. HARMATZ, Administrative Law Judge: This pro-ceeding washeard by me in Worcester,Massachusetts, onApril 23, 1974, upon a charge filed on February 4, 1974, anda complaintissued by the Regional Director for Region 1on March 12, 1974, alleging that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing to provide themajority employee representative with certain requested in-formation relevant to the processing of a grievance. TheRespondent duly filed an answer, denying thecommissionof any unfair labor practices, and affirmativelystating thatthe grievance in question is presently pending in arbitration,that the governing collective-bargainingagreementrendersthe information sought irrelevant, and that, in any event, theBoard should defer to the arbitral process rather than in-voke its authority with respect to the informationrequestsince the "relevance" of the data sought turns upon a ques-tion of contract interpretation. After close of the hearing,briefs were filed by the General Counsel and the Respon-dent.Upon the entire record in this proceeding, including con-sideration of the posthearing briefs, and from my observa-tion of thewitness, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent is a Massachusetts corporation, with facili-ties located inWorcester,Massachusetts, from which it isengagedin the operation of a school of higherlearning.Respondent, annually, in the course of said operations, re-ceived at said location gross revenues in excess of $1 millionand materials valued in excess of $50,000 delivered frompoints outside the Commonwealth of Massachusetts.The complaintalleges, the answer admits, and I find thatRespondent is an employer engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the answer admits, and I find thatBuilding Service Employees' International Union, Local254, AFL-CIO, is a labor organization within themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe sole question presented here is whether Board reme-dies should be invoked so as to require Respondent to fur-nish information claimed by the Union in connection withthe processing of a grievance on behalf of certain laid offunit employees, where the relevance of that informationarguably turns upon an issue of contract interpretation? WORCESTER POLYTECHNIC INSTITUTEB. BackgroundSince October 1969, the Union, pursuant to a determina-tion by a State Labor Relations Board, has represented aunit of Respondent's maintenance employees. Throughgood-faith negotiations the parties, since that date, haveexecuted three successive collective-bargaining agreements,with that currently in effect extending for a term of Septem-ber 6, 1973, through June 30, 1975. Throughout their rela-tionship, the Union and College have been able to reachagreements without need for strike action, the unfair laborpractice charge involved here is the first ever filed by theUnion against the College, and, from all the evidence, itappears that the parties have enjoyed a harmonious historyof bargaining.The instant controversyemergesfrom the layoff of 11unit employees on February 1, 1974.1 To date, these em-ployees have not been rehired or replaced and hence thebargaining unit, which prior to the layoff consisted of about53 employees, has been commensurately reduced.The facts surrounding the layoff show that on January 31,A. F. Tamasy, the College's personnel director, first in-formed Martin A. Joyce, the Union's business agent, of thelayoff, and requested that Joyce meet with college officialsthe next day to discuss that matter. On February 1, thismeeting was held, with the Union advised that at the closeof business that same day, six custodians, two housekeepers,a carpenter, a painter, and a headpipe shop mechanic wouldbe laid off. When Joyce asked for the reasons behind thelayoff, he was informed by Gardner Pierce, the College'sdirector of planning, that it was "not because of lack ofwork" but based upon budgetary considerations and theenergycrisis.Joyce asked whether layoffs would reach othernonunit personnel on the College's payroll, and was in-formed that nonunit classifications would not be affected.Joyce protested the layoff as an effort to diminish the bar-gaining unit. Pierce denied this, again pointing to budgetaryconsiderations as the basis for management's action. Joycethen requested that the College provide the Union with"financial reports." Pierce indicated that such informationwas immaterial.The Union subsequently elected to grieve the layoff. Pur-suant thereto the Union and the College, on February 4,agreed to waive the first 3 steps in the contractual grievancemachinery and to proceed directly to arbitration. TheUnion, on that date, also submitted to the College a formal"demand for arbitration" defining the grievance as follows:NATURE OF DISPUTE:Unjust elimination and lay-off of the following classifi-cations:Headpipe Shop Mechanic, Painter, House-keepers.Unjust lay-off of custodians and carpenters.REMEDY SOUGHT:Full reinstatement of the Headpipe Shop Mechanic,Painter,Carpenter,Housekeepers and Custodians,making them whole for all lost wages, benefits and1All dates refer to 1974 unless otherwise indicated.seniority rights.307Also on February 4, the Union filed unfair labor practicecharges alleging that the College "refused to supply infor-mation that is relevant and necessary for Local 254 S.E.I.U.to represent its members, employed at Worcester Polytech-nic Institute intelligently and effectively in regards to alayoff of certain employees."The request for information first made on February 1 wasrepeated informally on several subsequent occasions, aswell as through a letter, dated February 8, from Joyce toTamasy stating:In view of the fact that it has been the ruling of theNational Labor Relations Board that we are entitled toyour current Physical Plant budget and those of theprevious two years as well as your current sub-con-tracting budget and those of the previous two years weare now formally requesting in writing that you supplyus with the above mentioned materials forthwith.The College has at no time supplied, and persists in itsdenial of any obligation to supply, the information soughtby the Union.On April 6 a hearing convened before an arbitrator inaccordance with the contractual grievance procedure. Atthat session, the issue before the arbitrator was defined byagreement of the parties as follows: "Did the college violatethe applicable collective-bargaining agreement when it laidoff certain employees on February 1, 1974. If so what willbe the remedy?" At the second session on April 17, a requestwas addressed to the arbitrator on behalf of the Union forthe information described above. The arbitrator, in conse-quence and out of concern for possible confidential aspectsof the data under request, asked the College to supply ablank budget form, through which he might determinewhether certain portions of the information sought wereconfidential and irrelevant to the issue before him. TheCollege agreed that following that session, the requestedblank budget would be submitted to the arbitrator. Therecord does not contain any further evidence as to the ulti-mate disposition by the arbitrator. Thus, there is no cleardisclosure as to whether he is or is not holding the matteropen pending a final determination in this unfair labor prac-tice proceeding.C. Concluding FindingsAs heretofore indicated, the instant complaint raises thelimited issue of whether the College violated Section 8(a)(5)and (1) of the Act by refusing to produce information re-quested by the Union and necessary to evaluate its positionwith respect to the February 1 layoff.The duty of employers to provide information relevant tothe statutory representative's administration of a collective-bargaining agreement and to enable it to determine whetherissuesarising therefrom should or should not be processedas grievances is now a matter of settled law. Thus, in 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L.R.B. v. Acme Industrial Co.,385 U.S. 432 (1965), theSupreme Court held that the duty to bargain in good faithimposes an obligation to furnish relevant information need-ed by a union for effective administration of an existingcontract and the processing of grievances. The Court wenton to conclude that such a duty includes information re-quested having a "potential" relevance to the union's evalu-ation of the prudence in pursuing a contractual claimagainst anemployer.2Respondent College nonetheless asserts that these princi-ples are inapposite here, because, through the process ofgood-faith negotiation, the Union has made concessionswhich render the information sought immaterial. Central tothis defense is the management prerogatives clause appear-ing in article II, section 2.1 of the subsisting collective-bargaining agreement, which states as follows:The Union recognizes that the College must providequality, efficient and economical maintenance of itsbuildings, grounds, properties and leaseholds and mustmeet maintenance emergencies.The Union further rec-ognizes the right of the College to operate and managethe College including but not limited to the rights torequire efficient standards of performance and themaintenance of discipline, order and efficiency, to de-termine standards and methods, to direct employeesand determineassignments, to schedule work, to de-termine the quantity and types of equipment to beused, to introduce new methods and facilities, to de-termine efficient staffing requirements, to determinethe number and location of facilities, to determinewhether the whole or any part of the operation shallcontinue to operate, to determine the place where workis to be performed, to select and hire employees, todetermine qualifications for positions, to promote, de-mote, suspend, discipline or discharge employees forjust cause, to lay off employees for lack of work orother legitimate reasons, to recall employees, to de-termine that employees shall not perform certain func-tions, to require reasonable overtime work and topromulgate reasonable rules and regulations, providedthat such rights shall not be exercised so as to violateany of the specific provisions of this Agreement.It is argued by the College that, through the above provi-sion, the Union agreed that management would have a freehand in determining efficient staffing, including layoffs,and could do so both unilaterally and without any reviewin arbitration of the propriety of such determinations. Asthe argument goes, since the College's discretion with re-spect to the layoff was absolute and not subject to review,the information requested is not relevant or material to anygrievance that could be raised by the Union.The College's position in this regard is based solely onarticle II, section 2.1 of the contract; no other provision iscited in support of the contention that the Union waived itsright to contestany and allaspects of management decisions2 N.L.R.B. v. Acme Industrial Co., supraat 436-438. See alsoTrustees ofBostonUniversity,210NLRB No. 48, ALJDsec. B(1974).resulting in a reduction in force. Furthermore, the Collegepoints to no provision of the contract bearing on unionaccess to information and independent examination fails todisclose specific lanuage regulating this area .3In a recent case,' a Board panel rejected a contentionsimilar to that made here holding that the duty to provideinformation pertaining to possible grievance action is notvitiated through the bargaining process absent a clear andunmistakable showing that there was a waiver of theUnion's interest in protecting unit employees with respectto the subject matter covered by management's action. Ap-plying this standard to article II, section 2.1, it is plain thatthere is no specific language which in clear unmistakableterms licenses the College to lay off unit employees for anyreason it chooses and under conditions precluding theUnion from seeking review under the grievance machineryof any arbitrary, illegitimate, or discriminatory action. In-deed and without passing on the merits of any issue ofcontract interpretation, the terms of the management pre-rogatives clause, at least arguably, might be construed aslimiting the College's right to lay off unit employees asfollows: "for lack of work or other legitimate reasons." Ac-cordingly, I find that the evidence adduced in support ofthis phase of the defense falls short of demonstrating thatthe Union has contractually yielded its right to grieve anunjust layoff, and hence information requested for purposesof investigating management's action as to such matter isnot for that reason to be deemed immaterial or irrelevant .5It should also be noted that the waiver doctrine as appliedin this context assures that ambiguous issues of contractinterpretation will be resolved not by the Board but in amore appropriate forum, and that the arbitral process willfunction on an informed, efficient, and fair basis. Thus thedispute under the management prerogatives clause involvedhere is not atypical of those arising in bargaining relation-ships. To act responsibly with respect to such issues, twoseparate determinations must be made by the Union beforeit can intelligently decide whether to grieve formally. First,itmust take a position on the meaning of the contract, andsecond, and, perhaps more important, it must assess wheth-er the facts surrounding management action establish a vio-lationof that interpretation.N.L.R.B. v. Acme Industrial,supra,affords labor organizations statutory assurances that3Cf.United Aircraft Corporation (Pratt &Whitney and Hamilton StandardDivision),204 NLRB 879, 880(1972), where the operative collective-bargain-ing agreement did contain specific language as to the employer's obligationto furnish information,and hence the Board deferred to arbitration issuesconcerning a union's demand for information since questions were therebypresented as to the scope of the parties contractual agreement with respectto such demands. The absence herein of contract language specifically refer-ing to the Union's right to information,in my opinion,rendersUnitedAircraftinapposite to the instant case.United-Carr Tennessee, a Division of TRW,Inc., 202 NLRB 729, 730-731(1972). See alsoTrustees of Boston University, supra.5It is noted that the Board'swaiver doctrine in no way preempts anarbitrator's authority to make determinations with respect to conflictinginterpretations of ambiguous contract terms. The Board policy in this areaisnecessary to administer the relative rights and duties of the parties underSec. 8(d), (a)(5) and(a)(1) of the Act, and its invocation might only interferewith the contractual interests of the parties to the extent that certain plainstatutorycommands take precedence over ambiguous contract language.Thus, notwithstanding the result reached here,an arbitrator may well acceptmy statutory view, yet hold that, as a matter of contract interpretation, theUnion had no right to seek review of the layoff decision on any ground. WORCESTERPOLYTECHNIC INSTITUTEthey will be in a position to make this latter evaluation.Were the Board not to apply the waiver doctrine,itwouldhave to itself interpret ambiguous clauses of a contract with-out benefit of the facts giving rise to the issue of interpreta-tion,and thus preempt the role of arbitrators,or, in thealternative,abdicate to some other forum for resolution andremedy,the purely statutory issue of the Union's right toinformation.Neither option effectuates statutory policy. Onthe other hand,the Board and arbitrators with respect toindustrial disputes of this kind are relegated to their properroles only through application of the Board's historic waiverdoctrine.The College futher contends that the issue involved hereshould be deferred to arbitration in accordance with thepolicy enunciated by the Board inCollyer InsulatedWire,192 NLRB 837 (1971). In support of this contention, it isargued that since the College construes article II,section 2.1as foreclosing a grievance as to staffing or layoff decisions,the relevance of the information sought,at worst, turnsupon a question of contract interpretation which should beleft to arbitration.To find merit in this contention would require labor orga-nizations to proceed to arbitration,without the informationnecessary to full assessment of its claim,and, at that level,for the first time have access to data which might wellindicate that the grievance ought never to have beenbrought in the first place. This consequence has been re-garded by the Supreme Court as one which would encumberrather than facilitate the arbitral process.6Subsequent to theBoard's announcement of theCollyerpolicy a majority ofthe Board implicitly agreed with the aforesaid observationof the Supreme Court in concluding that an 8(a)(5) allega-tion based on a denial of information relevant to the evalua-tion and processing of a grievance would not be deferred toarbitration.Thus,inUnited-Carr Tennessee,a Division ofTRW, Inc., supra,a Board panel adopted without commentAdministrative Law Judge Lipton's holding that "where theemployer witholds requested information which is poten-tially relevant in assisting a union intelligently to evaluateor process a grievance-unless the statutory right to suchinformation is effectively waived in the contract-theBoard'sCollyerdoctrine is not applicable to such an is-sue." I I view that decision as controlling herein. I haveheretofore found that the applicable collective-bargainingagreement fails to embody a clear and unequivocal waiverof either the Union's right to the information sought or itsright to grieve unjust management layoff decisions. Further-more,the fact that arbitration is now pending,which in-cludes a request on the arbitrator that the College producethe information,hardly serves as a basis for distinguishingUnited-Carr,supra.To hold otherwise would result in anullification of statutory precedent entitling a labor organi-zation to information potentially necessary to evaluatewhether or not a grievance should be pursued.Harmonious6 N.L.R.B. v. Acme Industrial Co., supra,437-439.rThere, as here,the information sought related to a grievance covering asubject areawhich, accordingto management's view of its contract rights,was immune from challenge.Cf.Sinclair Refining Company,306 F.2d 569(C.A. 5, 1962), so heavilyreliedon byRespondent,but which in the light ofAcme IndustrialandUnited-Carrisno longer of precedential value.309bargaining relationships and industrial peace require strictadherence to statutory principles which are calculated tominimize disputes.In this case the Union's having electedto proceed to arbitration,on an uninformed basis,fails tofurnish any cogent excuse for the College's refusal to pro-vide information during the prearbitration stages and at atime when the Union,if such data were made available,might well have been persuaded that the facts supported thepropriety of the layoff.Furthermore,by virtue of theCollege's contention,whatever the outcome of the arbitra-tion proceeding,the failure to take steps required by thestatute which might have averted a grievance would standunremedied,and to withhold Board processes would, per-force,entail a condonation of the College's disregard of itsstatutory obligations,a result which would hardly contri-bute to effective implementation of the arbitral process inthe future.Accordingly, I find on the sole issue presented that theinformation requested by the Union was at the least poten-tially relevant 8 to an intelligent assessment and evaluationof a grievance and that the failure of the College to providesuch information on request violated Section 8(a)(5) and (1)of the Act.In so finding,Ido not pass on the issues ofcontract interpretation raised by Respondent,nor do I en-visage that the arbitrator would regard any finding hereinas binding on him with respect to resolution of pure issuesof contract interpretation.IV. THE REMEDYPursuant to Section 10(c) of the Act,as amended, it isrecommended that the Respondent be ordered to cease anddesist from engaging in the unfair labor practices found andin any like or related conduct and take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that the Respondent has unlawfullyfailed to perform its bargaining obligation by denying theUnion, as the exclusive representative of the Respondent'semployees in an appropriate unit,copies of the physicalplant and subcontracting budgets for the current and 2 prioryears which the Union has requested,I recommend that theRespondent be ordered promptly to furnish such informa-tion to the Union.The posting of an appropriate notice isalso recommended.Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.All permanent full-time, non-professional employeessExcept on the groundsheretofore disposed of, the College does notdispute the"potential relevance" of theinformation sought. In anyevent, Ifind that both the generaland subcontracting budgetwould furnish insightboth into the legitimacy of the reasons assignedfor the layoff,and whetheror not the selection of unit personnelwas discriminatoryand calculated toerode the bargaining unit.In so finding, I also relyupon the analysis of asimilar issuemade by Administrative Law Judge Bisgyer inTrustees of BostonUniversity, supra. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Respondent in its Buildings and Grounds Depart-ment including Carpenters, CabinetMaker, Painters,Groundsmen, Landscapers, Custodians,Housekeepers,Chauffeur, Courier, Head Groundsman, Head Electrician,Head-Pipe Shop, Electricians,MaintenanceMechanics,HVAC Mechanic, Firemen, Laundry Men, Towel Atten-dant, and Bowling Alley Manager, exclusive of CampusPatrolmen,Sargeants,Carpenter-Foremen,GeneralGrounds Foreman, Building Custodian Supervisor, ChiefEngineer, Chief Security Officer, Head Custodian, ClericalEmployees, Professional Employees, Students, TemporaryEmployees, Part-time Employees, Employees in all otherDepartments and all supervisors as defined in Section 2(11)of the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.At all times material herein, the Union has been theexclusive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5.By refusing to furnish the Union with copies of thePhysical Plant and subcontracting budgets for the currentand 2 prior years for use in connection with the evaluationof a grievance of the Respondent's laid off employees, theRespondent engaged in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:ORDERSThe Respondent, Worcester Polytechnic Institute, Wor-cester,Massachusetts, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to perform its statutory bargaining obliga-tion owing to Building Service Employees' InternationalUnion, Local 254, AFL-CIO, as the exclusive representa-tive of the Respondent's employees in the unit describedbelow, by refusing to furnish the Union with informationrelevant and necessary for the proper evaluation of a griev-ance:All permanent full-time, non-professional employeesof the Respondent in its Buildings and Grounds De-partment including Carpenters, Cabinet Maker, Paint-9 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as providedin Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemedwaived for all purposes.10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted bythe Order of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."ers,Groundsmen,Landscapers,Custodians,Housekeepers, Chauffeur, Courier, . Head Grounds-man, Head Electrician, Head-Pipe Shop, Electricians,Maintenance Mechanics, HVAC Mechanic, Firemen,Laundry Men, Towel Attendant, and Bowling AlleyManager, exclusive of Campus Patrolmen, Sargeants,Carpenter-Foremen,GeneralGroundsForeman,Building Custodian Supervisor, Chief Engineer, ChiefSecurity Officer, Head Custodian, Clerical Employees,ProfessionalEmployees, Students, Temporary Em-ployees, Part-time Employees, Employees in all otherDepartments and all supervisors as defined in Section2(11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.(b) In any like or related manner interfering with, re-straining or coercing employees in the exercise of their bar-gaining rights through the above-named Union, which areguaranteed to them in Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Furnish the above-named Union with copies of thephysical plant and subcontracting budgets for the currentand 2 previous years for use in connection with the prosecu-tion of the grievance filed on behalf of the Respondent's laidoff employees.(b) Post at its physical plant office in Worcester, Massa-chusetts, copies of the attached notice marked "Appen-dix." 10 Copies of said notice, on forms provided by theRegional Director for Region 1, after being duly signed bythe Respondent's authorized representative, shall be postedby the Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, in writing,within 20 days from the receipt of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to perform our statutory bargain-ing obligation owing to Building Service Employees'International Union,Local 254, AFL-CIO, as the ex-clusive representative of our employees in the appropri-ate unit described below,by refusing to furnish theUnion with information relevant and necessary for theproper prosecution of the grievance filed on behalf oflaid-off employees: WORCESTERPOLYTECHNIC INSTITUTEAll permanentfull-time,non-professionalemploy-ees of the Respondent in its Buildings and GroundsDepartment including Carpenters, Cabinet Maker,Painters,Groundsmen, Landscapers, Custodians,Housekeepers, Chauffeur, Courier, Head Grounds-man, Head Electrician,Head-Pipe Shop,Electri-cians,Maintenance Mechanics,HVACMechanic,Firemen, LaundryMen, Towel Attendant, andBowling Alley Manager, exclusive of Campus Pa-trolmen, Sargeants, Carpenter-Foremen,GeneralGrounds Foreman, Building Custodian Supervisor,Chief Engineer, Chief Security Officer, Head Custo-dian,Clerical Employees,Professional Employees,Students, Temporary Employees, Part-time Employ-ees, Employees in all other Departments and all su-pervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(b)of the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheirbargaining rights through the above-named311Union, which are guaranteed to them in Section 7 ofthe Act.WE WILL furnish the above-named Union with copiesof the physical plant and subcontracting budgets forthe current and 2 previous years for use in connectionwith the prosecution of the grievance filed on behalf ofour laid-off employee.DatedByWORCESTER POLYTECHNIC IN-STITUTE(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,7th Floor,Bulfinch Building, 15New Chardon Street, Boston, Massachusetts 92114, Tele-phone 617-223-3300.